United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                                                  January 31, 2005
                    FOR THE FIFTH CIRCUIT                    Charles R. Fulbruge III
                                                                     Clerk


                          No. 02-60288



DAVIS MOUNTAINS TRANS-PECOS HERITAGE
ASSOCIATION, a Texas non-profit corporation,

                                         Petitioner,

                             versus

FEDERAL AVIATION ADMINISTRATION;
MARION C. BLAKEY, Administrator, FEDERAL
AVIATION ADMINISTRATION; NORMAN Y.
MINETA, SECRETARY, DEPARTMENT OF
TRANSPORTATION,

                                         Respondents.

           ________________________________________



                          No. 03-10506



DAVIS MOUNTAINS TRANS-PECOS HERITAGE
ASSOCIATION; DALE TOONE; SUSAN TOONE;
TIM LEARY; REXANN LEARY; EARL BAKER;
SYLVIA BAKER; MARK DAUGHERTY; ANN
DAUGHERTY; DICK R. HOLLAND; J. P. BRYAN;
JACKSON BEN LOVE, JR.; KAARE J. REEME,

                                         Plaintiffs-Appellants,
                               versus

UNITED STATES AIR FORCE; JAMES G. ROCHE;
Secretary United States Sir Force; UNITED STATES
DEPARTMENT OF DEFENSE; DONALD H. RUMSFIELD,
Secretary of Defense,

                                             Defendants-Appellees.

           ________________________________________



                            No. 03-10528



BUSTER WELCH; JOHN F. OUDT; LESA OUDT;
JOHN DIRK OUDT; CINDY ANN SPIRES, ET AL,

                                             Plaintiffs-Appellants,

                               versus

UNITED STATES AIR FORCE; F. WHITTEN
PETERS, Secretary of the United States Air Force;
WENDELL L. GRIFFIN, Colonel, Commander,
7th Bomb Wing, Dyess Holloman Air Force Base;
CURTIS M. BEDKE, Brigadier General, Commander,
2nd Bomb Wing, Barksdale Air Force Base; UNITED
STATES DEPARTMENT OF DEFENSE; DONALD H.
RUMSFIELD, SECRETARY DEPARTMENT OF
DEFENSE,

                                             Defendants-Appellees.




                   Petitions for Review of an Order

                                  2
                      of the Federal Aviation Administration
          _______________________________________________________


                        ON PETITIONS FOR REHEARING

Before REAVLEY, JONES and DENNIS, Circuit Judges.

PER CURIAM: *

      The petition for rehearing of The Air force is granted to this extent: The

operation of the Realistic Bomber Training Initiative may continue pending outcome

of the supplemental environmental impact statement under conditions of operation

set by the district court. The case is remanded to that court for that purpose.

      The petitions for rehearing are otherwise denied.




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
                                           3